DETAILED ACTION
This is the first Office Action on the merits based on the 17/408,615 application filed on 17/408,615. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22, as originally filed, are currently pending and considered below.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected under 35 U.S.C. 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Sorin (U.S. Patent No. 11,103,738). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application reads on claim 1 of the ‘738 patent in that despite minor word changes it is broader in scope, and they both recite “a moveable rack mount apparatus for use with an exercise rack constructed of at least one rack tube configured with at least one rack hole, comprising: 5a tube passage sized and shaped for slidable passage therethrough of the rack tube; a reversible locking mechanism configured to engage the at least one rack hole of the rack tube when the rack tube is in the tube passage; at least one attachment hole for securing at least one of a plurality of 10interchangeable exercise-related attachments to the moveable rack mount apparatus.”

Claim 2 of the instant application reads on claim 9 of the ‘738 patent in that they both recite “a tensioning handle shaped to reversibly apply compressive force on the rack tube when placed in a tensioned position. “

Claim 3 of the instant application reads on claim 10 of the ‘738 patent in that they both recite “at least one band attachment point for safety and/or ease of using the apparatus.”
 
Claim 4 of the instant application reads on claim 2 of the ‘738 patent in that they both recite “the reversible 20locking mechanism comprises a pop pin.”

Claim 5 of the instant application reads on claim 3 of the ‘738 patent in that they both recite “an engagement pin portion of the pop pin which is configured to engage the rack hole.”

Claim 6 of the instant application reads on claim 4 of the ‘738 patent in that they both recite “a pin handle attached to the pop pin.”

Claim 7 of the instant application reads on claim 11 of the ‘738 patent in that they both recite “the reversible locking mechanism comprises a hitch pin. “
Claim 8 of the instant application reads on claim 12 of the ‘738 patent in that they both recite “an adjustment handle.” 

Claim 9 of the instant application reads on claim 5 of the ‘738 patent in that they both recite “at least one protective roller disposed proximal to the tube passage such that the rack tube when in the tube passage abuts the protective roller.”

Claim 10 of the instant application reads on claim 6 of the ‘738 patent in that they both recite “the at least one protective roller is at least one smooth and flexible. “

Claim 11 of the instant application reads on claim 13 of the ‘738 in that they both recite “at 10least one sleeve on an interior surface of the tube passage. “

Claim 12 of the instant application reads on claim 14 of the ‘738 patent in that they both recite “a plurality of pin holes for insertion of at least one reversible locking mechanism. “

Claim 13 of the instant application reads on claim 7 of the ‘738 patent in that they both recite “the main body has a general shape of a blunted triangle portion abutting one side of a quadrilateral portion. “

Claim 14 of the instant application reads on claim 8 of the ‘738 patent in that they both recite “the at least 20one attachment hole is located near an apex of the blunted triangle portion of the main body. “

Claim 15 of the instant application reads on claim 15 of the ‘738 patent in that they both recite “the plates are spaced apart by at least one protective roller. “

Claim 16 of the instant application reads on claim 16 of the ‘738 patent in that they both recite “at least one of the exercise-related attachments is a structural lever arm. “

Claim 17 of the instant application reads on claim 17 of the ‘738 patent in that despite minor word changes, they both recite “a method of using a moveable rack mount apparatus for use with an exercise 30rack constructed of at least one rack tube configured with at least one rack hole, comprising:14042605-00127 sliding the moveable rack mount apparatus along the rack tube to a desire position with the reversible locking mechanism disengaged (i.e., the rack mount slides on the rack tube as described within claim 17 of the ‘738 patent while the reversible locking mechanism is disengaged; “ sliding the moveable rack mount apparatus … with a reversible locking mechanism disengaged;”); and, releasing the reversible locking mechanism such that movement between the moveable rack mount apparatus and the rack is prevented.(“releasing the reversible locking mechanism to effectuate locking, such that movement between the moveable rack mount apparatus and the rack is prevented.”)  

Claim 18 of the instant application reads on claim 21 of the ‘738 patent in that despite minor word changes, they both recite “transitioning a tensioning handle of the apparatus to a tensioned position.” (i.e., the tensioning handle is placed to a tensioned position as stated in claim 21 of the ‘738 patent; “a tensioning handle shaped to reversibly apply compressive force on the rack tube when placed in a tensioned position.”) 

Claim 19 of the instant application reads on claim 22 of the ‘738 patent in that they both recite “attaching the moveable 10rack mount apparatus to the exercise rack prior to final assembly of the exercise rack.” 

Claim 20 of the instant application reads on claim 18 of the ‘738 patent in that despite minor word changes, they both recite “securing at least one exercise-related attachment to the apparatus.”

15Claim 21 of the instant application reads on claim 19 of the ‘738 patent in that they both recite “the main body has a general shape of a blunted triangle portion abutting one side of a quadrilateral portion and wherein at least one exercise-related attachment is secured to through the at least one attachment hole near an apex of the main body. “

20 	Claim 22 of the instant application reads on claim 20 of the ‘738 patent in that they both recite “the exercise-related attachment is a structural lever arm.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the main body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the main body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the plates" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim 21 recites the limitation "the main body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the at least one attachment hole" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
Claim 17 is objected to because of the following informalities:  
In Claim 17, the limitation “desire” should be “desired”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-12, 16-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connelly (US Patent 4,492,375).

    PNG
    media_image1.png
    717
    700
    media_image1.png
    Greyscale

Regarding claim 1, Connelly discloses a moveable rack mount apparatus (Sleeve 76; Figure 1) for use with an exercise rack (Base sections 5, 6, and Column 17; Figure 1) constructed of at least one rack tube (Column 17; Figure 1) configured with at least one rack hole (Apertures 19; Figure 1), comprising: a tube passage (i.e., The sleeve has a passage to allow the tube 17 onto the main body 76), disposed in the space between the plates, sized and shaped for slidable passage therethrough of the rack tube (Column 17; Figure 1; Lines 24-26 “Another sleeve 76 having the same shape in cross section as column 17 is disposed on and slidably engages column 17.”); a reversible locking mechanism (Cylinder and handle assembly 83; Figure 1) configured to engage the at least one rack hole (Apertures 19; Figure 1) of the rack tube (Column 17; Figure 1) when the rack tube (17; Figure 1) is in the tube passage (Col. 5 Lines 58-60 “Sleeve 76 contains an additional aperture, not visible in Fig. 6, which aligns with one apertures 19 when locking means 83 is engaging another of apertures 19.”); at least one attachment hole (Bores 79 and 81; Figure 1) through the main body (Sleeve 76; Figure 1) for securing at least one of a plurality of interchangeable exercise-related attachments (Arm 103; Figure 1) to the moveable rack mount apparatus (Sleeve 76; Figure 1).

Regarding claim 2, Connelly discloses the handle (84; Figure 1) is a tensioning handle (i.e., The handle 84is in tension with the aperture of sleeve 76 and apertures 19) shaped to reversibly apply compressive force (i.e., The rod 84 is compressing against the column 17 through apertures 19 and the aperture of sleeve 76) on the rack tube (17; Figure 1) when placed in a tensioned position.  

Regarding claim 3, Connelly discloses at least one band attachment (Cords 113; Figure 1) point for safety and/or ease of using the apparatus. (i.e., The cords 113 allow for improved safety of the device as it allows for smooth incremental descent of the lever arm during exercises) 


    PNG
    media_image2.png
    161
    118
    media_image2.png
    Greyscale

Regarding claim 4, Connelly discloses the reversible locking mechanism (83; Figure 1) comprises a pop pin (65; Figure 4; Col. 5 Lines 35-39 “Preferably, the embodiment of the locking means comprises a cylinder and handle assembly designated 83 which is identical to the embodiment of the locking means described for sleeve 45,”; See Figure 4 above, i.e., Figure 4 shows the pop pin used for sleeve 45 and 76)

    PNG
    media_image3.png
    161
    238
    media_image3.png
    Greyscale

Regarding claim 5, Connelly discloses an engagement pin portion (See annotated Figure 4 above) of the pop pin (65; Figure 4) which is configured to engage the rack hole (19; Figure 4).  

Regarding claim 6, Connelly discloses a pin handle (67; Figure 4) attached to the pop pin (65; Figure 1).  

Regarding claim 7, Connelly discloses the reversible locking mechanism (83; Figure 1) comprises a hitch pin (65 and 71; Figure 4; i.e., The pin has a collar that is hitched to the side of the sleeve 45 that limits the protrusion of the pin into the aperture).  

Regarding claim 8, Connelly discloses an adjustment handle (91 or 93; Figure 1; i.e., The cylinders are capable of being used as a handle to adjust the device).

Regarding claim 11, Connelly discloses at least one sleeve (The forward and backward wall plates of 76; Figure 1) on an interior surface of the tube passage (i.e., The sleeve has a passage to allow the tube 17 onto the main body 76).

Regarding claim 12, Connelly discloses a plurality of pin holes (19; Figure 1) for insertion of at least one reversible locking mechanism (83; Figure 1).

Regarding claim 16, Connelly discloses the exercise- related attachments (95; Figure 1) is a structural lever arm (lever arm 95).


    PNG
    media_image1.png
    717
    700
    media_image1.png
    Greyscale

Regarding claim 17, Connelly discloses method of using a moveable rack mount apparatus (76; Figure 1) for use with an exercise rack (5, 6, and 17; Figure 1) constructed of at least one rack tube (17; Figure 1) configured with at least one rack hole (19; Figure 1; Col. 5 Lines 24-26 “Another sleeve 76 having the same shape in cross section as coloumn 17 is disposed on and slidably engages column 17.”), comprising: sliding the moveable rack mount apparatus along the rack tube to a desire position with a reversible locking mechanism (83; Figure 1) disengaged (i.e., the sleeve 76 slides on column 17 and is locked using mechanism 83); and, releasing the reversible locking mechanism (83; Figure 1) such that movement between the moveable rack mount apparatus and the rack is prevented. (Col. 5 Lines 24-26 “Another sleeve 76 having the same shape in cross section as coloumn 17 is disposed on and slidably engages column 17.”), 

Regarding claim 18, Connelly discloses the handle (84; Figure 1) is a tensioning handle (i.e., The handle is in tension with the aperture of sleeve 76 and apertures 19) shaped to reversibly apply compressive force (i.e., The rod 84 is compressing against the column 17 through apertures 19 and the aperture of sleeve 76) on the rack tube (17; Figure 1) when placed in a tensioned position.  

Regarding claim 19, Connelly discloses attaching the moveable rack mount apparatus (76; Figure 1) to the exercise rack (5, 7, and 17; Figure 1) prior to final assembly of the exercise rack. (5, 7, and 17; See Figure 8; i.e., The moveable rack mount apparatus is attached to the post 301 then the bottom part of the rack 305 is attached to the post 301)  

Regarding claim 20, Connelly securing at least one exercise-related attachment (95; Figure 1) to the apparatus (79 and 81; Figure 1).

Regarding claim 22, Connelly discloses at least one of the exercise-related attachments is a structural lever arm (95; Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly (US Patent 4,492,375) in view of Mauriello (US Patent No. 5,688,216).

Regarding claim 9, Connelly discloses the invention substantially above in claim 1.
Connelly does not disclose at least one protective roller disposed proximal to the tube passage such that the rack tube when in the tube passage abuts the protective roller.  

    PNG
    media_image4.png
    615
    748
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    646
    633
    media_image5.png
    Greyscale

Mauriello teaches at least one protective roller (80; Figure 4) disposed proximal to the tube passage (See Figure 4 above) such that the rack tube (20; Figure 4) when in the tube passage (See Figure 4 above) abuts the protective roller (80; Figure 4 i.e., the protective roller of Mauriello abuts the tube passage and would be adaptable to be placed within the tube passage of Connelly to improve the movement by reducing friction between the apparatus and the tube).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube passage of Connelly to have the tube passage and roller of Mauriello to facilitate improved movement of the moveable rack mount.

Regarding claim 10, Connelly in view of Mauriello teaches the at least one protective roller (80; Figure 4 of Mauriello) is atleast one smooth and flexible (Col. 3 Lines 40-44 "It is even another object of the present invention to provide a weight lifting apparatus having a carriage assembly including rollers for smoothly rolling along the guiderail.")


Regarding claim 15, Connelly discloses the plates (Left and right side plates of sleeve 76; Figure 1).
 Connelly does not disclose the plates are spaced apart by at least one protective roller.
Mauriello teaches the plates (52; Figure 4) are spaced apart by at least one protective roller (80; Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube passage of Connelly to have the tube passage and roller of Mauriello to facilitate improved movement of the moveable rack mount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784